DETAILED ACTION
This Office action is in response to Application filed on February 6, 2020.
Claims 1-20 are pending.
Claims 12-20 are withdrawn.
Claims 1-11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on November 29, 2021 is acknowledged.

Priority
Applicant’s claim for the benefit of provisional application No. 62/805,524 filed on February 14, 2019, No. 62/810,125 filed on February 25, 2019, No. 62/829,585 filed on April 4, 2019, No. 62/846,475 filed on May 10, 2019, and No. 62/931,007 filed on November 5, 2019 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it recites the limitation “the PRACH slot” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2020/0260500 A1, “Agiwal”).
Regarding claim 1, Agiwal discloses one or more non-transitory, computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE) (a UE, see FIG. 20; moreover, the UE includes a memory storing program code that is executed by a processor, see FIG. 20 and ¶ 355), cause the UE to: 
determine a physical random access channel (PRACH) occasion (the UE receives a random access channel occasion[s] to be used for preamble transmission from a gNB, see FIG. 2-3 and ¶ 71) and an associated message A (MsgA) physical uplink shared channel (PUSCH) resource (the UE also receives a PUSCH resource[s] for MsgA transmission, see FIG. 2-3 and ¶ 71) based on a configured slot offset (the PUSCH resource[s] is to be transmitted after an offset with respect to a PRACH occasion, see FIG. 15-16 and ¶¶ 165, 167) with respect to a two-step 
generate, based on the determined PRACH occasion and associated MsgA PUSCH resource, a MsgA PRACH and PUSCH with respect to the two-step RACH procedure (the UE transmits a PRACH preamble in the PRACH occasion and a MsgA payload in the PUSCH resource/occasion using the assigned random access resources, see FIG. 2-3 and ¶¶ 71, 74; this means the UE generates the PRACH preamble and the MsgA payload); and 
transmit the MsgA PRACH and PUSCH to an access node (AN) with respect to the two- step RACH procedure (the UE transmits, to the gNB, a PRACH preamble in the PRACH occasion and a MsgA payload in the PUSCH resource/occasion using the assigned random access resources, see FIG. 2-3 and ¶¶ 71, 74).
Regarding claim 2, Agiwal discloses wherein, upon execution, the instructions further cause the UE to decode, upon reception of a configuration message from the AN, an indication of the configured slot offset, which indicates a time distance from a boundary of the PRACH occasion to the associated MsgA PUSCH resource (the UE receives, from the gNB, configuration information indicating an offset of the PUSCH resource with respect to the PRACH occasion, see FIG. 15-16 and ¶¶ 165, 167).
Regarding claim 3, Agiwal discloses wherein the UE is to determine the PUSCH resource based on the decoded indication of the configured slot offset the PRACH occasion (the PUSCH resource is to be transmitted after the PRACH occasion and the offset, see FIG. 15-16 and ¶¶ 165, 167).
Regarding claim 4, Agiwal discloses wherein the PRACH slot includes one or more preambles and the one or more preambles respectively correspond to one or more PUSCH 
Regarding claim 10, Agiwal discloses one or more non-transitory, computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of an access node (AN) (a base station, see FIG. 21; moreover, the base station includes a memory storing program code that is executed by a processor, see FIG. 21 and ¶ 358), cause the AN to: 
receive, from an user equipment (UE), a message A (MsgA) that includes a physical random access channel (PRACH) occasion and an associated MsgA physical uplink shared channel (PUSCH) resource (the base station [gNB] receives, from a UE, a PRACH preamble in a PRACH occasion and a MsgA payload in the PUSCH resource/occasion using the assigned random access resources, see FIG. 2-3 and ¶¶ 71, 74) with respect to a two-step random access channel (RACH) procedure in a new radio (NR) network (a two-step random access procedure in a 5G NR, see ¶¶ 49, 71); and 
decode, upon the reception, information corresponding to the PRACH occasion and the associated MsgA PUSCH resource (the base station [gNB] receives the MsgA and determines if the MsgA contains both the PRACH preamble and the MsgA payload or only the PRACH preamble, see FIG. 3-4 and ¶¶ 74-76; this means the base station [gNB] decodes information corresponding to the PRACH occasion and the associated MsgA PUSCH resource).
Regarding claim 11, Agiwal discloses wherein, upon execution, the instructions further cause the AN to: 

transmit the configuration message to the UE (the base station [gNB] transmits, to the UE, configuration information indicating the offset of the PUSCH resource with respect to the PRACH occasion, see FIG. 15-16 and ¶¶ 165, 167).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Lei et al. (US 2020/0252880 A1, “Lei”).
Regarding claim 5, Agiwal discloses wherein the instructions, when executed, cause the UE to determine a PRACH resource of the PRACH occasion (the UE receives a random access channel occasion[s] to be used for preamble transmission from a gNB, see FIG. 2-3 and ¶ 71).
However, Agiwal does not explicitly disclose based on a path loss with respect to a transmission or reception between the UE and the AN.
Lei discloses based on a path loss with respect to a transmission or reception between the UE and the AN (the UE measures one or more reference signals and estimates path loss between the base station, see ¶ 112; the UE then selects resources on which to transmit part or all of message A based on the estimated path loss, see ¶ 112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal as taught by Lei, since the modification, as suggested in ¶ 112 of Lei, increases the likelihood that the gNB will be able to successfully receive the payload of MsgA from weak UEs as well as strong UEs, instead of receiving all payloads on the same resources such that interference from the strong UEs overcomes the signals from the weak UEs.
Regarding claim 6, Agiwal does not explicitly disclose wherein, upon execution, the instructions further cause the UE to compare the path loss with one or more path loss thresholds.
Lei discloses wherein, upon execution, the instructions further cause the UE to compare the path loss with one or more path loss thresholds (a comparison of the estimated path loss to a threshold, see ¶¶ 24, 112).
.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Lee et al. (US 2014/0098761 A1, “Lee”).
Regarding claim 7, Agiwal discloses wherein the instructions, when executed, further cause the UE to determine PRACH resources corresponding to the PRACH occasion (the UE receives a random access channel occasion[s] to be used for preamble transmission from a gNB, see FIG. 2-3 and ¶ 71).
However, Agiwal does not explicitly disclose based on one or more reference signal received powers (RSRPs) that are to be compared with one or more RSRP thresholds.
Lee discloses based on one or more reference signal received powers (RSRPs) that are to be compared with one or more RSRP thresholds (a UE selects a PRACH resource based on RSRP, see ¶ 260).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal as taught by Lee, since the modification, as suggested in ¶ 4 of Lee, enables improvement in the service coverage of a device or type of device by relaxing one or more requirements for throughput and latency, thereby realizing improved flexibility in the configuration of wireless devices and their uses.
Regarding claim 8, Agiwal does not explicitly disclose wherein, upon execution, the instructions further cause the UE to compare the one or more RSRPs with one or more RSRP thresholds.
Lee discloses wherein, upon execution, the instructions further cause the UE to compare the one or more RSRPs with one or more RSRP thresholds (a UE selects a PRACH resource based on RSRP by comparing the measured RSRP to a threshold, see ¶ 260).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal as taught by Lee, since the modification, as suggested in ¶ 4 of Lee, enables improvement in the service coverage of a device or type of device by relaxing one or more requirements for throughput and latency, thereby realizing improved flexibility in the configuration of wireless devices and their uses.
Regarding claim 9, Agiwal does not explicitly disclose wherein the one or more RSRPs are higher layer filtered RSRPs or layer 1 RSRPs.
Lee discloses wherein the one or more RSRPs are higher layer filtered RSRPs or layer 1 RSRPs (a UE selects a PRACH resource based on RSRP, see ¶ 260; moreover, the UE can measure the RSRP by monitoring PDCCH transmission, see ¶ 77; furthermore, RSRP measurement can be performed on PCell CRS, see ¶ 77).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal as taught by Lee, since the modification, as suggested in ¶ 4 of Lee, enables improvement in the service coverage of a device or type of device by relaxing one or more requirements for throughput and latency, thereby realizing improved flexibility in the configuration of wireless devices and their uses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474